DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 7-10 in the reply filed on July 17, 2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner to consider all claims in the single application.  This is not found persuasive because the claimed golf ball can be prepared from a different method, of mixing all of the components together separately, rather than as three separate pellets for each of the first, second and third elastomers.  The election of Group II forces the examiner to consider claim 1; therefore, Groups I and II are now being considered and pending under examination.  Claims 11-14 are withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, applicants claim a thermoplastic polyurethane composition comprising a “first elastomer including a first material…and a plurality of fiber elements…” and “a third elastomer including a third material…and an additive…”
A combination of a first material, which is actually an elastomer, and a plurality of fibers is not an elastomer, but rather a composition.  
Applicants might consider claiming “a first material including a first elastomer…and a plurality of fiber elements…” and “a third material comprising a third elastomer…and an additive…” OR “a first elastomer composition comprising a first material…and a plurality of fiber elements…” and “a third elastomer composition comprising a third material…and an additive…”
Upon amending, please ensure the remaining claims provide proper antecedent basis for these changes.

Independent claims 7 and 11 refer to claim 1.  These are distinct inventions from claim 1, so please include the limitations of claim 1 into claims 7 and 11.
Appropriate correction is required.

Claim Interpretation
While applicants claim a thermoplastic polyurethane composition comprising a first elastomer including a first material and a plurality of fiber elements, a second elastomer which includes a second material, and a third elastomer which includes a third material and an additive.  Therefore, the composition can be construed as comprising about 9-57 wt% of a first material, 30-65 wt% of a second material, 5-49 wt% of a third material, 0.5-6 wt% of a plurality of fiber elements and 0.12-7.5 wt% of an additive, based on the total weight of the thermoplastic polyurethane composition, as there are no limitations that require the separation of each of the three elastomers.  Or if the same polyurethane is used for each of the first, second and third material, the composition can be construed as comprising 86.5-99 wt% polyurethane elastomer, 0.5-6 wt% of a plurality of fiber elements and 0.12-7.5 wt% of an additive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US 2005/0250599), as evidenced by Matsuda (US 2012/0046129).
Watanabe exemplifies a cover resin composition comprising 50 parts Pandex T8295 (MDI-PTMG polyether polyurethane elastomer, Shore A hardness of 95, as evidenced by Matsuda, p. 9, [0126]), 50 parts Pandex T8260 (MDI-PTMG polyether polyurethane elastomer, Shore D hardness of 60, as evidenced by Matsuda, p. 9, [0125]), 1.5 phr polyethylene wax, 10 phr isocyanate compound, 4 phr titanium dioxide and 5 phr polyolefin/polyamide binary copolymer 1 (LDPE/PA6 short fibers).
This composition can be construed as comprising a blend of about 46.5 wt% of a first material (Pandex T8295), 46.5 wt% second and third materials (Pandex T8260), 4 wt% of a plurality of fibers 3 wt% titanium dioxide.
The composition can also be construed as comprising a blend of about 46.5 wt% of a first material (Pandex T8260), 46.5 wt% second and third materials (Pandex T8295, Shore A=95 as evidenced by Matsuda), 4 wt% of a plurality of fibers and 3 wt% titanium dioxide.
Watanabe anticipates instant claims 1, 2, 3 and 7.
As to claim 5, Watanabe discloses the diameter of the fibers as up to 10 micron (p. 5, [0073]).
As to claim 9, Watanabe discloses a golf ball prepared with an intermediate layer of composition C, which contains an ionized resin, and the shell as comprising a composition of E (described above) (See Table 3, Comparative Example 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-142302.  For convenience, the machine translation will be cited below.
JP ‘302 teaches a golf ball comprising a cover prepared from a urethane thermoplastic elastomer, 1-10 parts, with respect to 100 parts by weight of the cover composition, of polyketone short fibers having a length of preferably 100 micron to 5 mm and a diameter of 1-30 micron, and 0.001-10 wt% of titanium dioxide, where the cover was exemplified as having a thickness of 0.8 mm (0.0315 inch).  No other components are taught or suggested by JP ‘302, suggesting a composition comprising 80-99 wt% urethane thermoplastic elastomer, 1-10 wt% polyketone fibers and 0.001-10 wt% titanium dioxide. 
JP ‘302 does not teach the specific urethane thermoplastic elastomers; however, they are known in the art and include polyester, polyether or polycarbonate based polyols.
The golf ball suggested by JP ‘302 includes the claimed components in overlapping amounts with the claimed invention, as the claimed composition can be construed as comprising 86.5-99 wt% polyurethane elastomer, 0.5-6 wt% of a plurality of fiber elements and 0.12-7.5 wt% of an additive, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
JP ‘302 is prima facie obvious over instant claims 1, 7 and 8.
As to claims 4 and 5, JP ‘302 teaches the length of the fibers from 100 micron to 5 mm and diameter as 1-30 microns, the ranges of which overlap with the claimed length range of 1-3 mm and diameter of 10 micron, respectfully, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.

Claims 1, 3, 4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US 2004/0029651) in view of Sullivan (US 6,142,887) and Melvin (US 4,679,795), and further in view of WO 00/57963 and Sullivan* (US 2019/0217157)
Jordan teaches a golf ball with a core and a polymeric layer reinforced with relatively long fibers, where this layer can be a cover (p. 1, [0005] and [0006]), teaching that the fibers are preferably about 1-3 mm long (p. 1, [0008]), and include aramid fibers, glass fibers, carbon fibers, metallic fibers, ceramic fibers, cotton fibers, etc. (p. 1, [0010]).  Jordan teaches that the thermoplastic matrix material for the cover can include polyurethanes, and include those listed in US 6,142,887 (Sullivan), which is incorporated by reference (pp. 4-5, [0047]-[.  Sullivan teaches golf balls where the outer cover layer formulation can comprise a thermoplastic elastomer including a polyester urethane (Shore A 88) (col. 10, l. 65 to col. 11, l. 34).
Jordan teaches that the matrix materials can include additives, other fillers, inhibitors, catalysts and accelerators, and cure systems depending on the desired performance characteristics (p. 5, [0049]); however, does not teach specific additives or the amounts thereof which can be added.
Sullivan teaches additional materials that can be added to cover materials to include dyes, optical brighteners, pigments such as titanium dioxide, and reinforcing materials such as glass fibers, incorporating by reference US 4,679,795 (Melvin).
Melvin teaches golf ball covers, teaching that a golf ball cover composition typically contains a polymeric base to which is added a pigment in the amount of 2 wt%, where titanium dioxide is the most widely used pigment (col. 2, ll. 38-45).  Melvin also exemplifies a polyurethane cover comprising 5 wt% titanium dioxide, 0.10 wt% optical brightener, and 0.17 wt% Irganox 110 antioxidant (col. 34, Example 67).
Therefore, including 2 wt% titanium dioxide to the golf ball cover of Jordan in view of Sullivan is prima facie obvious, as Melvin teaches that this is a typical additive used in golf ball covers OR a combination of 5 wt% titanium dioxide, 0.10 wt% optical brightener and 0.17 wt% antioxidant, as Melvin teaches that this combination is suitable for preparing a bright white golf ball cover made from polyurethane elastomers.
Jordan does not teach the amount of fibers that are added to the cover; however, consider the following:
Jordan teaches the inclusion of the long fibers in the cover to increase the flexural modulus, stiffness and the impact resistance of the thermoplastic, where a flexural modulus between 500-30,000 psi is desired (p. 4, [0041]-[0043]), as the increase in flexural modulus is desirable for lower driver spin (p. 1, [0004]).
WO ‘963 teaches a multi-layer golf ball where a flexural modulus filler is added in an amount of 1-100 phr, where glass and aramid fibers are taught as being useful for adjusting the flexural modulus (pp. 46-51).
Therefore, it can be seen that the amount of fiber is a result-effective variable: the inclusion of fibers increases the flexural modulus, stiffness and impact resistance of the thermoplastic to lower the driver spin.  Based on the guidance from WO ‘963, one of ordinary skill in the art would be able to determine the optimal amount of fiber that be included to improve the properties of the golf ball cover.
See MPEP 2144.05 II.   ROUTINE OPTIMIZATION
A.   Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
B.   There is a Motivation to Optimize Result-Effective Variables
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding.
	Alternatively, using a range of 1-100 parts fiber in the cover of Jordan is prima facie obvious, as WO ‘963 teaches that this amount is suitable for adjusting the flexural modulus of a golf ball cover.
Jordan in view of Sullivan, Melvin and WO ‘963 suggests a golf ball cover comprising about 48-97 wt% urethane thermoplastic elastomer, 1-50 wt% fiber, and 1-5 wt% titanium dioxide, antiyellowing and antioxidant additives, the composition of which overlaps with the claimed invention, as the claimed composition can be construed as comprising 86.5-99 wt% polyurethane elastomer, 0.5-6 wt% of a plurality of fiber elements and 0.12-7.5 wt% of an additive, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Jordan in view of Sullivan, Melvin and WO ‘963 is prima facie obvious over instant claims 1, 3 and 4.
Therefore, it can be seen that the amount of fiber is a result-effective variable: the inclusion of fibers increases the flexural modulus, stiffness and impact resistance of the thermoplastic to lower the driver spin.  Based on the guidance from WO ‘963, one of ordinary skill in the art would be able to determine the optimal amount of fiber that be included to improve the properties of the golf ball cover.
As to claim 8, Sullivan teaches that polymeric outer cover layers have a thickness of 0.020-0.120 inches (col. 11, ll. 47-54), which overlaps with the claimed range of 0.0311-0.0345 inches, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claim 9, Jordan teaches that a fiber reinforced matrix can also be used as the intermediate layer, where the matrix materials include ionomers (p. 4, [0044]).
As to claim 10, the prior art does not teach or suggest coating the shell with an isocyanate compound; however, Sullivan* teaches that by treating a polyurethane cover with an isocyanate, the physical properties of the polyurethane are increased, yielding a significant improvement in golf ball durability, namely improved cut and scuff (groove shear) resistance (p. 12, [0101]).
Therefore, applying an isocyanate coating to the polyurethane cover of the golf ball is prima facie obvious, as Sullivan* teaches that the application thereof improves the durability of the ball.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara (US 2010/0062876) in view of Matsuda (US 2012/0046129).
Shinohara teaches a golf ball having a core and a cover which includes an inner cover layer and an outermost cover layer, where the primary material in the outermost cover layer is a thermoplastic polyurethane preferably prepared from a long-chain polyol (p. 9, [0122]-[0123]), specifically listing the polyurethanes to include Pandex T8290 and Pandex T8295 (p. 10, [0133]).
Shinohara teaches the outermost cover to include 100 parts base resin, 1-7 parts titanium dioxide, specifically listed to include titanium dioxide needles (p. 13, [0171]), and meets applicants’ plurality of fiber elements and titanium dioxide in the first and third elastomer compositions, 0.01-0.03 parts red pigment and 0.01-0.1 parts blue pigment, and also teaches the base resin to include 0.5-5 parts of an antioxidant (p. 12, [0154]-[0155]), all of which meet applicants’ additive in the third elastomer, as Shinohara teaches that the combination of the red and blue pigments prevent the appearance of a yellow color.
Matsuda teaches the Shore A hardness of Pandex T8295 (95), Pandex T8290 (90) and Pandex T8283 (83), also teaching that a blend of 75:25 of Pandex T8295:Pandex T8290 provides a suitable cover layer for a golf ball (p. 9, Table 3, [0124]-[00130]).
Shinohara in view of Matsuda suggests a composition comprising about 67-74 wt% Pandex T8290, which meets applicants’ second and third materials; 22-25 wt% Pandex T8295, which meets applicants’ first material; 1-6 wt% titanium dioxide needles, which meets applicants’ plurality of fiber elements; and 0.5-5 wt% red/blue pigments and antioxidant, which meets applicants’ anti-yellowing additives and antioxidant additives.
The golf ball suggested by Shinohara in view of Matsuda includes the claimed components in overlapping amounts with the claimed invention, as the claimed composition can be construed as comprising 9-57 wt% first polyurethane material, 0.5-6 wt% of a plurality of fiber elements, 30-65 wt% second elastomer, 5-49 wt% third polyurethane material, and 0.12-7.5 wt% of an additive, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Shinohara in view of Matsuda is prima facie obvious over instant claims 1-3 and 7.
As to claim 8, Shinohara teaches the outer cover layer as having a thickness of 0.5-1.1 mm (p. 5, [0073]), the range of which overlaps with the claimed range of 0.0311-0.0345 inch (0.78994-0.8763 mm), and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claim 9, Shinohara teaches that the inner cover layer can be prepared from ionomeric resins (p. 6, [0081]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766